Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  elements of claim limitations include matching element numbers in parenthesis, which should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites the limitation "the attachment means" in line 7 and “said member” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 2, it recites “complementary engagement means” in line 3 and it is unclear if this is the same limitation or a new limitation compared to the complementary engagement means of claim 1.  
Regarding Claim 4, it recites “it extends” in line 4 and it is unclear what “it” is in reference to.
Regarding Claim 9, it recites the limitation "said means" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, it recites the limitation "the attachment means" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16,  it recites the limitation “each bracelet part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, it recites “each part of the or of each spare bracelet” and it unclear what this language means or what the limitation entails.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saunier (US 20060114752 A1) and further in view of Mollier et al. (US 20180032033 A1), hereinafter Mollier.
Regarding Claim 1, Saunier discloses a watch case [] for a wristwatch comprising a case middle [9] having a central axis (center of cross lines shown in fig. 7) a case back [8] bracelet attachment means [3] removably connected to the case middle, and an annular ring [5] rotatably mounted about the central axis (A A') of the case middle, the annular ring being provided with mechanical locking means [6] capable, when the annular ring is in a locking position, of cooperating with complementary engagement means [12 and 14] provided on the bracelet attachment means, in order to secure the attachment means to the case middle (fig. 2); characterized in that wherein the annular ring (8) is held between the case middle and the case back (par. 0034). 
Saunier does not disclose that the locking means comprise at least one resilient member elastically engaged with the complementary engagement means when the annular ring is in the locking position.
Mollier discloses an annular ring [31] with locking means that comprise at least one resilient member [32] elastically engaged (par. 0034) with complementary engagement [132] means when in a locking position (fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saunier with the resilient member elastically engaged with complimentary engagement means of Mollier in place of the mechanical tongues as doing so would allow such beneficial elastic engagement in place of the free rotating ring of Saunier, and it is an obvious modification to the geometry of the ring of Saunier to form the ring of Mollier while retaining placement and functionality.  
Regarding Claim 2, Mollier discloses a ring with a constant cross section (figs. 1 and 2) and comprising at least one recess [32] capable of cooperating with complementary engagement means [132] forming a resilient member (par. 0036).
While Mollier does not disclose that the complimentary engagement means are provided on the bracelet attachment means, Saunier discloses that its ring cooperates with complimentary engagement means provided on the bracelet attachment means.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to place the complimentary engagement means of Mollier on the bracelet attachment means of Saunier as that would provide the means for advantageously elastically engaging the two components.  
Regarding Claim 12, Saunier discloses that the watch case comprises at least one stop for the annular ring (tongues 6 act as stop on horns 1 as shown in figs. 7 and 8).
Regarding Claim 13, Saunier discloses that the one stop is arranged on the  annular ring and is capable of cooperating with a slot provided in the case middle (figs. 7 and 8).
Regarding Claim 15, Saunier discloses that the one stop is shaped to prevent rotation of the annular ring over a predetermined angular range (angular range of stops on both sides of tongues 6 shown from fig. 7 to fig. 8)
Regarding Claim 16, Saunier discloses a two-part bracelet attached to the watch case wherein each bracelet part is secured to the bracelet attachment means of the watch case [two bracelet strands 3].
Regarding Claim 17, Saunier discloses that the fastening device allows a user to change bracelets rapidly and without tools so as to adapt to circumstances, clothing, or current fashion (par. 0004).  It would have been obvious to a person of ordinary skill in the art before the effective filing date that an assembly kit would include multiple bracelets, each with the same functionality as detailed in claim 16, so as to realize the purpose of the interchangeability of the device.   
Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier as applied to claim 1 above, and further in view of Gracia et al. (US 20090022014 A1), hereinafter Gracia.
Regarding Claim 3, Saunier combined with Mollier does not disclose that the resilient members is a strip spring integral with the bracelet attachment means.  
It is known to those in the art that various elastic means may interchangeably be used to serve the same function, such as Gracia discloses that a strip spring may be interchangeable with helical springs or other elastic means (par. 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saunier and Mollier such that the resilient member is a strip spring as it is one of several options available to provide elastic engagement as evidenced by Gracia and easily formed integral with another component.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier as applied to claim 1 above, and further in view of Vuille et al. (US 20180032034 A1), hereinafter Vuille.
Regarding Claim 4, Saunier combined with Mollier does not disclose that the annular ring comprises a thinned portion having at least one recess capable of cooperating with complementary engagement means
Vuille discloses an annular ring comprising a thinned portion having at least one recess capable of cooperating with complementary engagement means (fig. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular ring so as to have thicker portions, that in turn mean that the other areas of the annular ring are thinned portions, so as to allow for easier gripping in of the ring while having the same functionality for elastically mechanical locking to the ring to the complementary engagement means as provided with a very similar lug and housing (par. 0055). 
Regarding Claim 5, Vuille further discloses that the thinned portion is thinned radially (fig. 15, par. 0002 radially axially elastically deformable area).
Regarding Claim 6, Vuille further discloses a recess that is arranged in the median part of a thinned portion (fig. 15).
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier as applied to claim 1 above, and further in view of Hartzband (CH 702734 A2).
Regarding Claim 7, Saunier discloses that the case middle is provided with two pairs of opposite horns (fig. 8), the horns of a same pair being arranged facing each other, and the bracelet attachment means comprising a pair of end pieces [3].
Saunier does not disclose that the bracelet attachment means comprises a pair of bars secured between the horns each pair of horns nor that that end pieces have a u-shaped cross section and are removably mounted on the bars.  
Hartzband discloses bracelet attachment means comprising a pair of bars [6] secured between the horns each pair of horns nor that that end pieces [4] have a u-shaped cross section and are removably mounted on the bars (figs. 17 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end pieces of Saunier in combination with Mollier to include the u-shaped end piece for the benefit of tightly fitting to the case middle and forming circumferentially around the annular ring in the portion the two coordinate and to also include the bars of Hartzband for the benefit the pin bars provide in engaging the bracelet attachment means to the case middle and to restrict movement in a form that avoids the geometric design of the necking [2] of Saunier.
Regarding Claim 8, Saunier discloses that each end piece is provided with a groove [12] for receiving the mechanical locking means [6] (fig. 10) of the annular ring and that the groove extends over an external face of the end piece in contact with the case middle (fig. 2).
Regarding Claim 9, Saunier discloses that the groove is shaped such that the reception of the mechanical locking means inside the groove locks said means inside the groove, the groove forming said complementary engagement means (fig. 4) in combination with the additional complementary engagement means of Mollier in the form of a lug.  
Regarding Claim 10, Mollier discloses complementary engagement means including a lug protruding from a surface inside a groove and cooperating with the recess of the annular ring in order to elastically mechanically lock the annular ring (par. 0034).  
Mollier does not disclose that the lug forming the complementary engagement means is protruding from the groove of the bracelet attachment means, however Saunier discloses that the annular ring fits and is mechanically locked within a groove on the bracelet attachment means. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to arrange the lug of Mollier within the groove of the bracelet attachment means given that the lug is already arranged to be within a groove and placing it on the bracelet attachment means allows it to become elastically engaged with the annular ring.  
Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier as applied to claim 1 above, and further in view of Lim et al. (US 20180307333 A1), hereinafter Lim.
Regarding Claim 11, Saunier combined with Mollier does not disclose that the resilient member is a ball catch.  	Lim discloses a resilient member that is a ball catch (fig. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient member of Mollier used in combination with Saunier to the ball catch of Lim given the similar elastic properties that would function with the recess of Mollier, and that the ball and coupling rods of Lim may beneficially be integrally formed to their component, in this instance the bracelet attachment means, by double injection molding (par. 0150).
Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier and as applied to claim 12 above, and further in view of Lim.
Regarding Claim 14, Saunier in combination with Mollier does not disclose a one stop that is a pin.  Lim discloses using a security pin [527] to secure ring shaped members (fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saunier in combination with Mollie to implement a pin stop given the disclosure of Lim that a pin may be used in securing and stopping rotating rings shaped elements.  

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vivone (EP 3070546 B1) discloses wristwatch comprising a case and a strap that are provided with a system for disengaging the strap from the case and replacing it by another strap.
Chouet (WO 2017029544 A1) discloses a wristwatch of which the strap can be changed easily and quickly including a rotating part with horns housing a bar of a strap end and connected to the rotating part by an annular cam and rods linking the connection between the bar and the rotating part.  
Tschanz (US 4347594 A) discloses a watch mechanism in a case, a bezel above the case, a face and a hand, together with a back, said assembly forming an internal body which is mounted in a relatively easy manner within an external locking ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833